DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of claims 1-4 and 10-16 in the reply filed on 03/08/2021 is acknowledged.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following title is suggested: --ANTI-FUSE MEMORY CELL, ANTI-FUSE MEMORY DEVICE, AND OPERATION METHOD OF ANTI-FUSE MEMORY CELLS--

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim(s) 12 and 13 recite(s) the language (emphasis added) “an electrical signal of the source of the anti-fuse transistor” and “an electrical signal of the drain the anti-fuse transistor”, where the electrical signal limitations have already been recited in claim 11, and it is unclear if the recitations in claims 12 and 13 are different.

Claim(s) 12 and 13 recite(s) the language (emphasis added):
 “controlling the gate voltage of the anti-fuse transistor to be a high voltage, the source voltage and the base voltage of the anti-fuse transistor to be a zero voltage or a same low voltage, and not applying a voltage to the drain of the anti-fuse transistor; acquiring a voltage or current signal at the source of the anti-fuse transistor; wherein 
a voltage difference between the gate and the source of the anti-fuse transistor is much smaller”, and 
“controlling the gate voltage of the anti-fuse transistor to be a high voltage, the drain voltage and the base voltage of the anti-fuse transistor to be a zero voltage or a same low voltage, and not applying a voltage to the source of the anti-fuse transistor; acquiring a voltage or current signal at the drain of the anti-fuse transistor; wherein 
a voltage difference between the gate and the drain of the anti-fuse transistor is much smaller”, where there are multiple limitations recited with an indefinite article multiple times within the claims, and it is unclear if the repeated recitations in claims 12 and 13 are different from each other.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 10-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon, US 20130249017 A1.

As to claim 1, Kwon discloses a memory cell (see Kwon Fig 3a), comprising: 
an anti-fuse transistor (see Kwon Para [0201]), comprising a gate, a source and a drain (see Kwon Fig 3a Refs 242, 216, and 217), the anti-fuse transistor being formed by a Metal-Oxide-Semiconductor Field-Effect Transistor (MOSFET) (see Kwon Para [0095]); and a gate tube (see Kwon Fig 4a Ref 240), electrically connected to the gate of the anti-fuse transistor, wherein 
the gate and the source respectively form two ends of a first anti-fuse capacitor (see Kwon Fig 4a Ref 206), and the gate and the drain respectively form two ends of a second anti-fuse capacitor (see Kwon Fig 4a Ref 207).

As to claim 2, Kwon discloses the memory cell according to claim 1, wherein 
the two ends of the first anti-fuse capacitor are respectively connected to a power end of an external circuit (see Kwon Fig 8a Ref VPP, VCC, and 0V; The circuit provided the power is external of the array.); wherein 
a voltage is applied to the two ends of the first anti-fuse capacitor through the power end of the external circuit to partially break down an oxide dielectric layer between the gate and the source of the anti-fuse transistor (see Kwon Fig 8a Ref VPP, VCC, and 0V), so that the gate and the source of the anti-fuse transistor form a conductive path to complete programming for the first anti-fuse capacitor (see Kwon Paras [0262-0281]).

As to claim 3, Kwon discloses the memory cell according to claim 1, wherein 

a voltage is applied to the two ends of the second anti-fuse capacitor through the power end of the external circuit to partially break down an oxide dielectric layer between the gate and the drain of the anti-fuse transistor (see Kwon Fig 8a Ref VPP, VCC, and 0V), so that the gate and the drain of the anti-fuse transistor form a conductive path to complete programming for the second anti-fuse capacitor (see Kwon Paras [0262-0281]).

As to claim 4, Kwon discloses the memory cell according to claim 1, wherein 
the gate tube comprises a Metal-Oxide-Semiconductor Field-Effect Transistor (MOSFET) (see Kwon Fig 9a Ref 440).

As to claim 10, Kwon discloses a memory device (see Kwon Para [0023]), comprising: at least one memory cell (see Kwon Fig 3a), wherein the memory cell comprises: 
an anti-fuse transistor (see Kwon Para [0201]), comprising a gate, a source and a drain, the anti-fuse transistor (see Kwon Fig 3a Refs 242, 216, and 217) being formed by a Metal-Oxide-Semiconductor Field-Effect Transistor (MOSFET) (see Kwon Para [0095]); and a gate tube (see Kwon Fig 4a Ref 240), electrically connected to the gate of the anti-fuse transistor, wherein 
the gate and the source respectively form two ends of a first anti-fuse capacitor (see Kwon Fig 4a Ref 206), and the gate and the drain respectively form two ends of a second anti-fuse capacitor (see Kwon Fig 4a Ref 207); and a control signal input circuit There is a circuit which inputs the disclosed signals.), configured to generate a gate voltage, a source voltage, a drain voltage and a base voltage of the anti-fuse transistor (see Kwon Fig 3a Refs GG, SS, DD, and VSB).

As to claim 11, Kwon discloses the memory device according to claim 10, further comprising: 
a memory cell reading circuit (see Kwon Para [0304]), wherein 
the memory cell reading circuit is configured to execute an operation method of a memory cell (see Kwon Para [0304]) comprising: 
applying a gate voltage to the gate of the anti-fuse transistor through the gate tube (see Kwon Fig 8a Refs WL1 and VPP/VCC), so that the anti-fuse transistor is in an On state (see Kwon Para [0204]); 
applying the source voltage, the drain voltage, the base voltage to the source, the drain and the base of the anti-fuse transistor (see Kwon Fig 3a Refs  SS, DD, and VSB), respectively; and 
acquiring an electrical signal of the source or the drain of the anti-fuse transistor (see Kwon Paras [0270-0272]); wherein 
the electrical signal of the source of the anti-fuse transistor corresponds to a programming result (see Kwon Paras [0306-0317]) for the first anti-fuse capacitor; and the electrical signal of the drain of the anti-fuse transistor corresponds to a programming result for the second anti-fuse capacitor (see Kwon Paras [0306-0317]).

As to claim 12, Kwon discloses the memory device according to claim 11, wherein 

controlling the gate voltage of the anti-fuse transistor to be a high voltage, the source voltage and the base voltage of the anti-fuse transistor to be a zero voltage or a same low voltage, and not applying a voltage to the drain of the anti-fuse transistor; acquiring a voltage or current signal at the source of the anti-fuse transistor; wherein 
a voltage difference between the gate and the source of the anti-fuse transistor is much smaller than the oxide layer dielectric breakdown voltage of the anti-fuse transistor (see Kwon Fig 8a and Paras [0262-0281]); and 
when the anti-fuse transistor is the P-type MOSFET (see Kwon Paras [0031] and [0037]), the acquiring an electrical signal of the drain of the anti-fuse transistor comprises: 
controlling the gate voltage of the anti-fuse transistor to be a high voltage, the drain voltage and the base voltage of the anti-fuse transistor to be a zero voltage or a same low voltage, and not applying a voltage to the source of the anti-fuse transistor; acquiring a voltage or current signal at the drain of the anti-fuse transistor; wherein 
a voltage difference between the gate and the drain of the anti-fuse transistor is much smaller than the oxide layer dielectric breakdown voltage of the anti-fuse transistor (see Kwon Fig 8a and Paras [0262-0281]).

As to claim 13, Kwon discloses the memory device according to claim 11, wherein 
when the anti-fuse transistor is an N-type MOSFET (see Kwon Paras [0031] and [0037]), the acquiring an electrical signal of the source of the anti-fuse transistor 
when the anti-fuse transistor is the N-type MOSFET (see Kwon Paras [0031] and [0037]), the acquiring an electrical signal of the drain of the anti-fuse transistor comprises: controlling the gate voltage of the anti-fuse transistor to be a high voltage, the drain voltage and the base voltage of the anti-fuse transistor to be a zero voltage or a same low voltage, and not applying a voltage to the source of the anti-fuse transistor; acquiring a voltage or current signal at the drain of the anti-fuse transistor; wherein a voltage difference between the gate and the drain of the anti-fuse transistor is much smaller than the oxide layer dielectric breakdown voltage of the anti-fuse transistor (see Kwon Fig 8a and Paras [0262-0281]).

As to claim 14, Kwon discloses the memory device according to claim 10.
Claim 14 recites substantially the same limitations as claim 2. 
All the limitations of claim 14 have already been disclosed by Kwon in claim 2 above.

As to claim 15, Kwon discloses the memory device according to claim 10.

All the limitations of claim 15 have already been disclosed by Kwon in claim 3 above.

As to claim 16, Kwon discloses the memory device according to claim 10.
Claim 16 recites substantially the same limitations as claim 4. 
All the limitations of claim 16 have already been disclosed by Kwon in claim 4 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kwon, US 20130051113 A1 discloses an anti-fuse.
Wang, US 20140138777 A1 discloses an anti-fuse.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612.  The examiner can normally be reached on M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROME LEBOEUF/Primary Examiner, Art Unit 2824  - 03/19/2021